Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.

DETAILED ACTION
Claims 1-8 and 17-20 are pending in this application [2/4/2022].
Claim 1 has been amended [2/4/2022].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on newly applied reference Hosoi (US-2010/0073733).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US-2017/014829) in view of Hosoi (US-2010/0073733).
As to Claim 1, Nakabayashi teaches ‘An information processing apparatus comprising a processor configured to acquire an image and information about the image that satisfies a condition [par 0070-0074 – multifunction peripheral receiving image data related to a job and embedment information for determining whether or not to require the authorization by the authorizer with respect to the output of the image data based on the embedment information], inquire with a destination whether the destination grants authorization to output of the image [par 0075-0077 – determine when a specified destination permits the output of the image data based on response from the specified destination], and output the image responsive to the destination granting the authorization [par 0079-0080 – if a response is received indicating permission of the output of the image data, outputting the image data]’.  

Hosoi in the proposed combination teaches ‘wherein the processor is configured to output the image without performing the inquiry if present time of day falls within a specific range [Fig 4, par 0030-0032, 0042-0044 – if the time of day is during business hours, there is no restriction/prevention of scanning to a folder of a storage device including an outside network device]’.
Nakabayashi and Hosoi are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include image processing restriction information for a predetermined set of rules, as taught by Hosoi. The motivation for doing so would have been to preventing unauthorized taking of confidential information when the number of users is small during a specific time of day. Therefore, it would have been obvious to combine Hosoi with Nakabayashi to obtain the invention as specified in claim 1.

As to Claim 2, Nakabayashi teaches ‘wherein the processor is configured to, if the notification is received, output the image without an operation to output the image [par 0079-0080 – if a response is received indicating permission of the output of the image data, execution manager causing the image data to be output (i.e. without user operation at the multifunction peripheral)]’.  

As to Claim 3, Nakabayashi teaches ‘wherein the information comprises a character, a symbol, or a mark [par 0073-0074 – detecting embedment information on the image data]’.  

As to Claim 4, Nakabayashi teaches ‘wherein the information comprises a character, a symbol, or a mark [par 0073-0074 – detecting embedment information on the image data]’.  

As to Claim 19, Nakabayashi teaches ‘wherein the processor is configured to perform, before the notification is received, a portion of processing to output the image [par 0073, 0079 – detecting embedment information on image data is performed prior to receiving a permission response]’.  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US-2017/014829) in view of Hosoi (US-2010/0073733) and further in view of Maemura et al. (US-2017/0075635).
As to Claim 5, Nakabayashi in view of Hosoi teaches all of the claimed elements/features as recited in independent claim 1. Nakabayashi in view of Hosoi does not disclose expressly ‘wherein the processor is configured to, if a position of the information processing apparatus is within a specific area, output the image without performing the inquiry’.
Maemura teaches ‘wherein the processor is configured to, if a position of the information processing apparatus is within a specific area, output the image without if location and print-automatically condition is present including the area of the user and image forming apparatus allowance, executing the job]’.
Nakabayashi in view of Hosoi are analogous art with Maemura because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include user and printer location determination, as taught by Maemura. The motivation for doing so would have been for a receiver to print a document safer and easily transferred by a sender. Therefore, it would have been obvious to combine Maemura with Nakabayashi in view of Hosoi to obtain the invention as specified in claim 5.
 
As to Claim 6, Maemura teaches ‘wherein the processor is configured to, if a position of the information processing apparatus is within a specific area, output the image without performing the inquiry [par 0096, 0100, 0130-0133, 0186, 0201 – if location and print-automatically condition is present including the area of the user and image forming apparatus allowance, executing the job]’.  
Nakabayashi in view of Hosoi are analogous art with Maemura because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include user and printer location determination, as taught by Maemura. The motivation for doing so would have been for a receiver to print a document safer and easily transferred by a sender. Therefore, it would have been 

As to Claim 7, Maemura teaches ‘wherein the processor is configured to, if a position of the information processing apparatus is within a specific area, output the image without performing the inquiry [par 0096, 0100, 0130-0133, 0186, 0201 – if location and print-automatically condition is present including the area of the user and image forming apparatus allowance, executing the job]’.  
Nakabayashi in view of Hosoi are analogous art with Maemura because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include user and printer location determination, as taught by Maemura. The motivation for doing so would have been for a receiver to print a document safer and easily transferred by a sender. Therefore, it would have been obvious to combine Maemura with Nakabayashi in view of Hosoi to obtain the invention as specified in claim 7.

As to Claim 8, Maemura teaches ‘wherein the processor is configured to, if a position of the information processing apparatus is within a specific area, output the image without performing the inquiry [par 0096, 0100, 0130-0133, 0186, 0201 – if location and print-automatically condition is present including the area of the user and image forming apparatus allowance, executing the job]’.  
.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US-2017/014829) in view of Hosoi (US-2010/0073733) and further in view of Teranoshita (US-2010/0060922).
As to Claim 17, Nakabayashi in view of Hosoi teaches all of the claimed elements/features as recited in independent claim 1. Nakabayashi in view of Hosoi does not disclose expressly ‘wherein the processor is configured to change the destination of the inquiry in response to an operation on the information processing apparatus’.
Teranoshita teaches ‘wherein the processor is configured to change the destination of the inquiry in response to an operation on the information processing apparatus [par 0129, 0142-0143, 0163-0164 – approval manager acquires approval from plural approvers according to the order described in work flow information (i.e. changing the destination based on workflow order of approvers)]’.  
Nakabayashi in view of Hosoi are analogous art with Teranoshita because they are from the same field of endeavor, namely digital image data printing systems. Before 

As to Claim 18, Teranoshita teaches ‘wherein the processor is configured to change the destination of the inquiry in response to an operation on the information processing apparatus [par 0129, 0142-0143, 0163-0164 – approval manager acquires approval from plural approvers according to the order described in work flow information (i.e. changing the destination based on workflow order of approvers)]’.  
Nakabayashi in view of Hosoi are analogous art with Teranoshita because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a workflow of plural approvers, as taught by Teranoshita. The motivation for doing so would have been to improving information output security and efficiency in an organization. Therefore, it would have been obvious to combine Teranoshita with Nakabayashi in view of Hosoi to obtain the invention as specified in claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US-2017/014829) in view of Hosoi (US-2010/0073733) and further in view of Wolff et al. (US-2005/0258246).
As to Claim 20, Nakabayashi in view of Hosoi teaches all of the claimed elements/features as recited in independent claim 1. Nakabayashi in view of Hosoi does not disclose expressly ‘wherein the processor is configured to, if the image serving as the target of the processing is output in past, output the image without performing the inquiry’.
Wolff teaches ‘wherein the processor is configured to, if the image serving as the target of the processing is output in past, output the image without performing the inquiry [par 0040, 0046, 0065 – determining if a document with the same identifier has been processed previously, to upload (i.e. output) image]’.
Nakabayashi in view of Hosoi are analogous art with Wolff because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to include, determining a document previously processed, as taught by Wolff. The motivation for doing so would have been to gaining efficiency in automatically uploading documents. Therefore, it would have been obvious to combine Wolff with Nakabayashi in view of Hosoi to obtain the invention as specified in claim 20.

Conclusion
The prior art of record
a. US Publication No.	2010/0073733

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677